                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

CLINTON PARKS, Individually,             :
                                         :
            Plaintiff,                   :
                                         :
v.                                       :               Case No.
                                         :
WATERSIDE INN HOLDINGS, LLC, d/b/a       :
WATERSIDE INN ON THE BEACH,              :
                                         :
            Defendant.                   :
_______________________________________/ :
                                         :
                                         :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, CLINTON PARKS, Individually, on his behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

WATERSIDE INN HOLDINGS, LLC, d/b/a WATERSIDE INN ON THE BEACH, (sometimes

referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. (“ADA”).

1.                     Plaintiff is a resident of Pasco County, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff suffers from Chronic

               Obstructive Pulmonary Disease and is unable to engage in the major life activity of

               walking to long distances without losing breath. As a result, Plaintiff often

               ambulates with a wheelchair. Plaintiff requires accessible handicap parking spaces

               located closest to the entrances of a facility. The handicap and access aisles must

               be of sufficient width so that he can embark and disembark from a vehicle. Routes

               connecting the handicap spaces and all features, goods and services of a facility
     must be level, properly sloped, sufficiently wide and without cracks, holes or other

     hazards that can pose a danger of tipping, catching wheels or falling. These areas

     must be free of obstructions or unsecured carpeting that make passage either more

     difficult or impossible. Amenities must be sufficiently lowered so that Plaintiff can

     reach them. When in a wheelchair, he requires that sinks have unwrapped pipes, as

     such pose a danger of scraping or burning his legs. Sinks must be at the proper

     height so that he can put his legs underneath to wash his hands. He requires grab

     bars both behind and beside a commode so that he can more easily transfer and he

     has difficulty reaching the flush control if it is on the wrong side. He has difficulty

     getting through doorways if they lack the proper clearance.

2.           Plaintiff is an advocate of the rights of similarly situated disabled persons

     and is a "tester" for the purpose of asserting his civil rights and monitoring,

     ensuring, and determining whether places of public accommodation and their

     websites are in compliance with the ADA.

3.           According to the county property records, Defendant owns a place of public

     accommodation as defined by the ADA and the regulations implementing the ADA,

     28 CFR 36.201(a) and 36.104. The place of public accommodation that the

     Defendant owns is a place of lodging known as Waterside Inn on the Beach and is

     located at 3033 West Gulf Drive, Sanibel, in the County of Lee, Florida (hereinafter

     "Property").

4.           Venue is properly located in the Middle District because the injury occurred

     in this district.


                                       2
5.          Pursuant to 28 U.S.C. ' 1331 and 28 U.S.C. ' 1343, this Court has been

     given original jurisdiction over actions which arise from the Defendant’s violations

     of Title III of the Americans with Disabilities Act, 42 U.S.C. ' 12181 et seq. See

     also 28 U.S.C. ' 2201 and ' 2202.

6.          As the owner of the subject place of lodging, Defendant is required to

     comply with the ADA. As such, Defendant is required to ensure that its place of

     lodging is in compliance with the standards applicable to places of public

     accommodation, as set forth in the regulations promulgated by the Department Of

     Justice. Said regulations are set forth in the Code Of Federal Regulations, the

     Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

     2010 ADA Standards, incorporated by reference into the ADA. These regulations

     impose requirements pertaining to places of public accommodation, including

     places of lodging, to ensure that they are accessible to disabled individuals.

7.          More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

     requirement:

     Reservations made by places of lodging. A public accommodation that owns, leases
     (or leases to), or operates a place of lodging shall, with respect to reservations
     made by any means, including by telephone, in-person, or through a third party -
             (i) Modify its policies, practices, or procedures to ensure that individuals
             with disabilities can make reservations for accessible guest rooms during
             the same hours and in the same manner as individuals who do not need
             accessible rooms;
             (ii) Identify and describe accessible features in the hotels and guest rooms
             offered through its reservations service in enough detail to reasonably
             permit individuals with disabilities to assess independently whether a
             given hotel or guest room meets his or her accessibility needs;




                                       3
             (iii) Ensure that accessible guest rooms are held for use by individuals
             with disabilities until all other guest rooms of that type have been rented
             and the accessible room requested is the only remaining room of that type;
             (iv) Reserve, upon request, accessible guest rooms or specific types of
             guest rooms and ensure that the guest rooms requested are blocked and
             removed from all reservations systems; and
             (v) Guarantee that the specific accessible guest room reserved through its
             reservations service is held for the reserving customer, regardless of
             whether a specific room is held in response to reservations made by
             others.

8.           These regulations became effective March 15, 2012.

9.           Defendant, either itself or by and through a third party, implemented,

      operates, controls and or maintains an online reservations service ("ORS") for the

      Property. This ORS is located at various websites. This term also includes all

      other websites owned and operated by Defendant or by third parties to book or

      reserve guest accommodations at the hotel: www.expedia.com, www.hotels.com,

      and www.orbitz.com. The purpose of the ORS is so that members of the public

      may reserve guest accommodations and review information pertaining to the

      goods, services, features, facilities, benefits, advantages, and accommodations of

      the Property. As such, the ORS is subject to the requirements of 28 C.F.R. Section

      36.302(e).

10.          Prior to the commencement of this lawsuit, Plaintiff visited the ORSs for

      the purpose of reviewing and assessing the accessible features at the Property and

      ascertain whether it meets the requirements of 28 C.F.R. Section 36.302(e) and

      his accessibility needs. However, Plaintiff was unable to do so because Defendant

      failed to comply with the requirements set forth in 28 C.F.R. Section 36.302(e).

      As a result, Plaintiff was deprived the same goods, services, features, facilities,

                                        4
      benefits, advantages, and accommodations of the Property available to the general

      public. More specifically:

11.            The third party booking site located at www.expedia.com: did not

      comply with the Regulation because it did not identify accessible rooms, did not

      allow for booking of accessible rooms and provided insufficient information as to

      whether the rooms or features at the hotel are accessible. Hotel amenities, room

      types and amenities are all listed in detail. No information was given about

      accessibility in the hotel.

12.           The third party booking site located at www.hotels.com: The website did

      not comply with the Regulation because it did not identify accessible rooms, did

      not allow for booking of accessible rooms and provided insufficient information

      as to whether the rooms or features at the hotel are accessible. Hotel amenities,

      room types and amenities are all listed in detail. No information was given about

      accessibility in the hotel.

13.            The third party booking site located at www.orbitz.com: did not did not

      comply with the Regulation because it did not identify accessible rooms, did not

      allow for booking of accessible rooms and provided insufficient information as to

      whether the rooms or features at the hotel are accessible. Hotel amenities, room

      types and amenities are all listed in detail. No information was given about

      accessibility in the hotel.

14.           In the near future, Plaintiff intends to revisit Defendant’s ORS for any one

      of several reasons; including to test it for compliance or because he has a system


                                        5
      of revisits. In any event, Plaintiff intends to revisit the websites in six months or

      less and again in one year or less.

15.          Plaintiff is continuously aware that the subject ORS remains non-

      compliant and that it would be a futile gesture to revisit the ORS as long as those

      violations exist unless he is willing to suffer additional discrimination.

16.          The violations present at Defendant’s ORS infringes Plaintiff’s right to

      travel free of discrimination and deprive him of the information required to make

      meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

      frustration and humiliation as the result of the discriminatory conditions present at

      Defendant's ORS. By continuing to operate the ORS with discriminatory

      conditions, Defendant contributes to Plaintiff’s sense of isolation and segregation

      and deprives Plaintiff the full and equal enjoyment of the goods, services,

      facilities, privileges and/or accommodations available to the general public. By

      encountering the discriminatory conditions at Defendant’s website, and knowing

      that it would be a futile gesture to return to the ORS unless he is willing to endure

      additional discrimination, Plaintiff is deprived of the same advantages, privileges,

      goods, services and benefits readily available to the general public. By

      maintaining an ORS with violations, Defendant deprives Plaintiff the equality of

      opportunity offered to the general public. Defendant’s online reservations system

      serves as a gateway to its hotel. Because this online reservations system

      discriminates against Plaintiff, it is thereby more difficult to book a room at the




                                         6
      hotel, to travel beyond his own home, or make an informed decision as to whether

      the facilities at the hotel are accessible.

17.           Plaintiff has suffered and will continue to suffer direct and indirect injury

      as a result of the Defendant’s discrimination until the Defendant is compelled to

      modify its ORS to comply with the requirements of the ADA and to continually

      monitor and ensure that the subject ORS remains in compliance.

18.           Plaintiff has a realistic, credible, existing and continuing threat of

      discrimination from the Defendant’s non-compliance with the ADA with respect

      to the ORS. Plaintiff has reasonable grounds to believe that he will continue to be

      subjected to discrimination in violation of the ADA by the Defendant.

19.           The Defendant has discriminated against the Plaintiff by denying him

      access to, and full and equal enjoyment of, the goods, services, facilities,

      privileges, advantages and/or accommodations of the subject website.

20.           The Plaintiff and all others similarly situated will continue to suffer such

      discrimination, injury and damage without the immediate relief provided by the

      ADA as requested herein.

21.           Defendant has discriminated against the Plaintiff by denying him access to

      full and equal enjoyment of the goods, services, facilities, privileges, advantages

      and/or accommodations of its place of public accommodation or commercial

      facility in violation of 42 U.S.C. ' 12181 et seq. and 28 CFR 36.302(e).

      Furthermore, the Defendant continues to discriminate against the Plaintiff, and all

      those similarly situated by failing to make reasonable modifications in policies,


                                          7
             practices or procedures, when such modifications are necessary to afford all

             offered goods, services, facilities, privileges, advantages or accommodations to

             individuals with disabilities; and by failing to take such efforts that may be

             necessary to ensure that no individual with a disability is excluded, denied

             services, segregated or otherwise treated differently than other individuals

             because of the absence of auxiliary aids and services.

22.                 Plaintiff is without adequate remedy at law and is suffering irreparable

             harm. Plaintiff has retained the undersigned counsel and is entitled to recover

             attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42

             U.S.C. ' 12205 and 28 CFR 36.505.

23.                 Pursuant to 42 U.S.C. ' 12188, this Court is provided with authority to

             grant Plaintiff Injunctive Relief, including an order to require the Defendant to

             alter the subject ORS to make it readily accessible and useable to the Plaintiff and

             all other persons with disabilities as defined by the ADA and 28 C.F.R. Section

             36.302(e); or by closing the ORS until such time as the Defendant cures its

             violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. ' 12181 et seq. and 28 C.F.R. Section 36.302(e).




                                               8
b.   Injunctive relief against the Defendant including an order to revise its ORS to

     comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

     maintain the ORS to ensure that it remains in compliance with said requirement.

c.   An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

     ' 12205.

d.   Such other relief as the Court deems just and proper, and/or is allowable under

     Title III of the Americans with Disabilities Act.

     Respectfully Submitted,

                                   /s/ Philip Michael Cullen, III
                                   Attorney at Law – Chartered
                                   Florida Bar No: 167853
                                   621 S. Federal Highway, Suite Four
                                   Fort Lauderdale, Florida 33301
                                   Telephone: (954) 462-0600
                                   Facsimile (954) 462-1717
                                   E-mail: cullenIII@aol.com
